Exceptions overruled. The petitioner filed for a writ of error principally alleging that he was not adequately advised of his right to counsel when on January 17, 1962, he pleaded guilty to indictments in the Superior Court charging him with assault and battery by means of a dangerous weapon and armed robbery. Prior to pleading he had filed a written waiver of his right to counsel under Rule 10 of the General Rules, 337 Mass. 813. The single justice in affirming the judgment found that the signature by the petitioner in the circumstances which obtained at the time when he pleaded guilty was “persuasive, if not conclusive, evidence” of Ms having reasonably understood, as an individual who had ordinary intelligence and a good deal of prior experience in the courtroom, that he was entitled to counsel.
The case was submitted on briefs.